Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 05/22/2020.
Claims 1-19 are pending.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (Pub. No. 2013/0197613 A1).

Regarding claims 1..., Kelly discloses:
A wireless recharging system for an implantable medical device (see Fig. 1-3), the wireless recharging system comprising: 
a plurality of temperature sensors each arranged at one of a corresponding plurality of known locations within a housing of the implantable medical device (see Fig. 2, temperature sensor 39, see par [0072], temperature sensor 39 may include one or more temperature sensors..... multiple temperature sensors may provide a better temperature gradient or average temperature of IMD 14.....); 
an antenna electrically coupled to a battery of the implantable medical device, wherein the antenna is configured to provide a level of charge current to the battery upon receiving an electromagnetic field (see Fig. 2, power source 18, coil 40, see par [0037], rechargeable power source 18 may include one or more capacitors, batteries...., see par [0065-0073]); 
a processor (see Fig. 2-3, processor 30 or 50), wherein: 
each of the plurality of temperature sensors is communicatively coupled to the processor to provide temperature data for each of the corresponding plurality of known locations (see Fig. 2, processor 30 and sensor 39, see par [0073], processor 30 may transmit operational information and receive therapy....); 
the processor is configured to: 
apply the temperature data from the plurality of known locations to determine heat transfer characteristics for materials external to the medical device, and operate the antenna dynamically based upon a temperature model that includes the determined heat transfer characteristics for materials external to the medical device (see par [0040-0045],  par [0072-0081], processor 30, or charging device 20, may sue this temperature measurement as the tissue temperature ......, processor 30 may calculate the cumulative thermal dose and transmit the calculated cumulative thermal dose using telemetry module 36...., see par [0035] and [0070], IMD 14 may be constructed of materials that may help dissipated generated heat ....[wherein temperature model is a tissue model]).

Regarding claims 2..., Kelly discloses:
wherein the plurality of temperature sensors comprises at least four sensors and the temperature model is representative of the dissipation of heat caused by providing the level of charge current (see Fig. 2, temperature sensor 39, see par [0072], temperature sensor 39 may include one or more temperature sensors..... multiple temperature sensors may provide a better temperature gradient or average temperature of IMD 14....., see par [0040-0045],  par [0072-0081], [wherein at least 4 sensors is a design choice and Kelly teaches multiple sensors which is can be more than 4]).

Regarding claims 3..., Kelly discloses:
wherein the processor is located in an device external to the medical device and configured to receive the temperature data wirelessly from the medical device (see Fig. 3, processor 50, see par [0072-0081], processor 50, or charging device 20, may sue this temperature measurement as the tissue temperature ......, processor 50 may calculate the cumulative thermal dose and transmit the calculated cumulative thermal dose using telemetry module 36....).

Regarding claims 4..., Kelly discloses:
wherein the processor is configured to determine a temperature at each of a plurality of regions of the housing based on the temperature model and the temperature data from the plurality of temperature sensors (see par [0072], temperature sensor 39 may be disposed internal of the housing of IMD 14, contacting the housing, formed as a part of the housing...., temperature sensor 39 may be used to directly measure the temperature of IMD 14 and/or tissue surrounding and/or contacting the housing of IMD 14.....).
Regarding claims 5..., Kelly discloses:
wherein the temperature model includes thermal resistance characteristics of a plurality of materials in the system (thermal resistance is well-known in the art (see application spec par [0042-0043])).

Regarding claim 6, Kelly discloses:
wherein a corresponding material for each one of a plurality of regions has a corresponding thermal conductivity, such that a thermal transfer characteristic varies between the plurality of regions see par [0035] and [0070], IMD 14 may be constructed of materials that may help dissipated generated heat ....).

Allowable Subject Matter
		Claims 8 and 17 are allowed over prior art of record, respectively.
Claim 7 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the combination of the prior arts fail to disclose:

a plurality of temperature sensors each arranged at a corresponding location within a housing such that the thermal resistance between the plurality of corresponding locations is known;
the processor is configured to dynamically produce a signal that can operate an emitter coil based upon a temperature model generated from the determined level of heat dissipation at a plurality of portions of the housing; and an emitter including: the emitter coil configured to generate a varying electromagnetic field; 
Regarding claim 17, the combination of the prior arts fail to disclose:
detecting a temperature within a wirelessly rechargeable device using a plurality of temperature sensors arranged at a plurality of locations having known thermal resistances there between, wherein the plurality of temperature sensors are arranged in the device and the device exhibits time-variant heat dissipation at an external boundary thereof; determining a model for heat dissipation around the wirelessly rechargeable device based upon the known thermal resistances and the temperature detected at the plurality of temperature sensors, wherein the model for heat dissipation is based upon time-variant thermal boundary conditions at the external boundary

Claims 9-16 and 18-20 are would be allowed as being directly or indirectly dependent of the allowed independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851